DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art alone or in combination provides motivation to explicitly teach:
6decomposing the original time-series signals into deterministic and 7stochastic components;  8using the deterministic and stochastic components to produce synthetic 9time-series signals, which are statistically indistinguishable from the original 10time-series signals; and  11enabling a developer to use the synthetic time-series signals to develop 12machine-learning (ML) techniques to perform prognostic-surveillance operations 13on subsequently received time-series signals from the monitored system in independent claims 1, 10, 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GROSS ET AL. (US 2008/0256398) teaches UISNG EMI SIGNALS TO FACILITATE PROACTIVE FAULT MONITROING COMPUTER SYSTEMS;
JAMES ET AL. (US 2003/0014692) teaches EXCEPTION ANALYSIS FOR MULTIMISSIONS;
BICKFORD (US 2004/0002776) teaches SURVEILLANCE SYSTEM AND METHOD HAVING AN OPERATING MODE PARTITIONED FAULT CLASSIFICATION MODEL;
PAVLOVIC ET AL. (US 6,993,462) teaches METHOD FOR MOTION SYNTHESIS AND INTERPOLATION USING SWITCHING LINEAR DYNAMIC SYSTEM MODELS;
GROSS ET AL. (US 5,764,509) teaches INDUSTRIAL PROCESS SURVEILLANCE SYSTEM;
GROSS ET AL. (US 5,774,379) teaches SYSTEM FOR MONITORING AN INDUSTRIAL OR BIOLOGICAL PROCESS;
GROSS ET AL. (US 6,240,372) teaches SYSTEM FOR SURVEILLANCE OF SPECTRAL SIGNALS;
GROSS ET AL. (US 6,839,655) teaches SYSTEM FOR MONITORING NON-COINCIDENT, NONSTATIONARY PROCESS SIGNALS;
SMIGELSKI (US 2015/0058388) teaches FRACTIONAL SCALING DIGITAL FILTERS AND THE GENERATION OF STANDARDIZED NOISE AND SYNTHETIC DATA SERIES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864